DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 09/09/2019 and 02/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 recites, “a method for adjusting a broadcast receiver queue, comprising: acquiring a historical parameter ...; determining whether ...’ generating a second broadcast receiver queue, and moving the first target broadcast receiver”. It is unclear with respect to the above-mentioned recitation as to where the method is implemented. It is suggested to revise “a method” by inserting a preamble to clarify where the method is implemented.
Claim 1 recites, “each has the historical parameter ...” (line 12). It is suggested to replace it with “each of the broadcast receivers in the second broadcast queue has the historical parameter ...” for clarity. Claims 8 and 14 are objected to at least based on a similar rational applied to claim 1.
Claim 2 recites, “-- broadcast messages --” (lines 2 and 5; lines 11-12).  Claim 3 recites, “-- the broadcast message --” (line 2 and 5).  Claim 4 recites, “-- the broadcast message --” (lines 2 and 7). Claim 5 recites, “-- broadcast messages --” (line 8). Claim 6 recites, “- the broadcast messages ...” for clarity. Claims 9, 10, 15 and 17-19 are objected to at least based on a similar rational applied to claim 2.
Claim 7 recites, “labeling the next target broadcast receiver” (line 7). It is suggested to replace it with “labeling the next first target broadcast receiver”, for clarity. 
Claims 2-7, 9-13 and 15-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-7, 10-13, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “for each increase of the number of timeouts over a predetermined number” (lines 9-10). It is unclear in what manner the phrase “over a predetermined number” acts in association with limitations such as “each increase of the number of timeouts” and “the number of historical timeouts” to further limit the scope thereof, which thus renders the claim indefinite. Claim 16 is rejected at least based on a similar rational applied to claim 3. For the examination purpose only, it is interpreted as best understood. 
Claims 3 and 6 recite, “the broadcast receiver” (line 2 of claim 3; line 3 of claim 6). It is unclear whether “the broadcast receiver” refers to “any broadcast receiver” (line 2 of Claims 11, 12, 16 and 19 are rejected at least based on a similar rational applied to claims 3 and 6. For the examination purpose only, it is interpreted as best understood. 
Claim 4 recites, “a second dynamic time threshold value” (line 2) and “determining whether the dynamic time threshold value ... is greater than a second set threshold” (lines 6-8). It is unclear in what manner the term “threshold” acts in association with the “second dynamic time value” to further limit the scope thereof. It appears that the dynamic time value is not used as a threshold value in the claim, but merely used as a variable which increases along with the number of timeouts. Claims 3, 5, 10 and 16-18 are rejected at least based on a similar rational applied to claim 4. For the examination purpose only, it is interpreted as best understood.
Claim 7 recites, “each of the first target broadcast receivers” (line 3), “a present first target broadcast receiver” and “a next first target broadcast receiver” (line 7). It is unclear in what relationship “a present first target broadcast receiver” and “a next first target broadcast receiver” are associated with each of “the first target broadcast receivers”. Claim 13 is rejected at least based on a similar rational applied to claim 7. For the examination purpose only, it is interpreted as best understood. 
Claim 5 recites, “endangered application” (line 3). It is noted that the term “endangered application” is clearly defined neither in the art nor in the specification. In addition, it is unclear in what manner the term “endangered” is associated with the term “application” to be distinct from other application(s), which thus renders the claim indefinite. Claims 10 and 18 are rejected at least based on a similar rational applied to claim 5. For the examination purpose only, it is interpreted as best understood. 
Claims 5, 6, 10-12 and 18-19 each recites, “-- sum of duration of historical timeouts --” or “-- sum of duration of timeout –“. The term historical timeouts cannot be measured as a counter value since the value of historical timeouts (i.e., the number of historical timeouts) increases by one when time that the broadcast receiver consumes to process the broadcast message is greater than a set fixed time threshold value (as recited in claim 3). Although “-- sum of duration of historical times (for broadcast receiver to process broadcast messages” is considered instead of “-- sum of duration of historical timeouts –“, nowhere does the originally filed specification describes “-- sum of duration of historical times (for broadcast receiver to process broadcast messages) and adjusting a sequence of broadcast receivers according to “-- sum of duration of historical times“. For the examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963).

Regarding claim 1, Shikari teaches, a method for adjusting a broadcast receiver queue [FIGS. 1-2 and 4; ¶0027, a method for redistributing/adjusting (server) sessions 112 between different application servers 110 and a plurality of message queues 120; note that since a plurality of sessions in each server receives messages from the same message queues (the messages are broadcasted/received to/by each session) (see, ¶0026), each session is considered as a “broadcast receiver”], comprising: 
acquiring a historical parameter of any broadcast receiver [FIGS. 1-2 and 4; ¶0026-0027, 0031-0035 and 0037-0038, determining/acquiring a number of sessions per application server 110 (i.e., historical parameter of any broadcast receiver; note that server session(s) of Shikari is an application (e.g., activation specification in the IBM Websphere software environment) that runs on the servers 110 and receives messages from message queue (see, ¶0025), thus the session(s) is considered as broadcast receiver)], wherein the broadcast receiver is arranged in a first broadcast receiver queue [FIGS. 1-2 and 4; ¶0026-0027, the session(s) are allocated/arranged in each of servers 110 corresponding to message queues; note that since ¶0032 and 0034 describe, the servers include active servers and an idle server that are not currently allocated any session, it is implied that there are session(s) allocated/arranged in the active servers (i.e., first broadcast receiver queue) and there is no session allocated in the idle server];   
determining whether the historical parameter meets a first predefined condition [FIGS. 1-2 and 4; ¶0026-0027, 0031-0035 and 0036-0038, deciding whether the session(s) needs to be reassigned to different servers based on a number of sessions per server with threshold settings 350, which requires determining whether the number of sessions per server monitored during continuous or periodic interval (i.e., historical parameter) meet a threshold (i.e., predefined condition) defined in the threshold settings]; 
generating a second broadcast receiver queue [FIGS. 1-2 and 4; ¶0032, redistributes the session(s) between the servers 110 which include the active servers and the idle server that are not currently allocated any sessions (further see, ¶0034, note that redistributes the session(s) to the idle server which are not currently allocated any sessions results in generating a group associated with the idle server into which the session(s) would be redistributed (i.e., second broadcast receiver queue) which handles corresponding message queue (further see, FIG. 1, server and message queue has one-to-one correspondence)], when the historical parameter of a first target broadcast receiver in the first broadcast receiver queue meets the first predefined condition [FIGS. 1-2 and 4; ¶0026-0027, 0031-0035 and 0036-0038, when the number of sessions per server (e.g., active servers) monitored during continuous or periodic interval (i.e., historical parameter) meets a threshold (i.e., predefined condition) defined in the threshold settings; note that a session allocated to an active server is considered as the first target broadcast receiver]; and 
moving the first target broadcast receiver to the second broadcast receiver queue [FIGS. 1-2 and 4; ¶0032 and 0034, redistributes/moving the session(s) allocated for the active servers (i.e., first target broadcast receiver) to the idle server (i.e., second broadcast receiver queue)], such that other broadcast receivers rather than the first target broadcast [FIGS. 1-2 and 4; ¶0025-0027 and 0032-0034, sessions (i.e., other broadcast receivers) other than the session being redistributed to the idle server (i.e., first target broadcast receiver) in the group associated with the active servers (i.e., in the first target broadcast receive queue)] and the first target broadcast receiver in the second broadcast receiver queue [FIGS. 1-2 and 4; ¶0025-0027 and 0032-0034, the session being redistributed to the idle server (i.e., first target broadcast receiver) belongs to the group associated with the idle server (i.e., in the second broadcast receiver queue)] process broadcast messages [FIGS. 1-2 and 4; ¶0025-0027 and 0032-0034, (the sessions allocated for the active servers and the idle server) process data from message queues 120], and the second broadcast queue consists of only broadcast receivers, which are initially arranged in the first broadcast queue [FIGS. 1-2 and 4; ¶0025-0027 and 0032-0034, redistributes the session(s) allocated for the active servers (i.e., first target broadcast receiver) to the idle server (i.e., second broadcast receiver queue); note that redistributing of session(s) to the idle server which were not allocated any session results in the idle server to which all session(s) are redistributed from the active servers and thus the group associated with the idle server (i.e., second broadcast receiver queue) consists of only sessions that are initially allocated for the active servers (i.e., in the first broadcast queue)], and each has the historical parameter meeting the first predefined condition [FIGS. 1-2 and 4; ¶0026-0027, 0031-0035 and 0036-0038, the number of sessions per server (e.g., active servers) monitored during continuous or periodic interval (i.e., historical parameter) meets a threshold (i.e., predefined condition) defined in the threshold settings; note that the redistributing of session(s) to the idle server when the number of sessions per server meets the threshold].  
Although Shikari teaches, “other broadcast receivers rather than the first target broadcast receiver in the first target broadcast receiver queue and the first target broadcast receiver in the second broadcast receiver queue process broadcast messages”, as set forth “in parallel”.
However, Govindarajeswaran teaches, more than one unit process tasks “in parallel” [FIG. 3 and ¶0028, multiple processing units perform parallel processing on received tasks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari by including the feature, more than one unit process tasks “in parallel”, as taught by Govindarajeswaran because it would provide the system of Shikari with enhanced flexibility in processing received tasks between serial execution manner and parallel execution manner [¶0028 of Govindarajeswaran].

Regarding claim 8, Shikari teaches, a non-transitory storage medium [FIG. 7; ¶0054-0055, memory devices 704, 706, and 708], for storing a plurality of instructions which are able to be executed by a processor for causing the processor to perform a method to perform action(s) [FIG. 7; ¶0054-0055, storing programs executed by a processor 702 to perform action(s)].
Thus, claim 8 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 14, Shikari teaches, an electronic device [FIGS. 1 and 7; ¶0054, network component 700/IWLM 202], comprising a processor [FIGS. 1 and 7; ¶0054, processor 702] and a non-transitory memory [FIGS. 1 and 7; ¶0054-0055, memory devices 704, 706, and 708], wherein the non-transitory memory stores a plurality of instructions and the instructions stored in the non- transitory memory are loaded by the processor to perform actions [FIG. 7; ¶0054-0055, the memory devices stores programs executed by the processor 702 to perform action(s)]. 
	Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.  

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963) and further in view of Yip et al (US Publication No. 2003/0226056).

Regarding claim 2, although Shikari teaches, “the historical parameter”, “the determining whether the historical parameter meets the first predefined condition” and “the generating the second broadcast receiver queue, when the historical parameter of the first target broadcast receiver in the first broadcast receiver queue meets the first predefined condition” as set forth in claim 1, Shikari in view of Govindarajeswaran does not explicitly teach (see, emphasis), the historical parameter comprises “a number of historical timeouts”, and performing action(s) when the historical parameter meeting the first predefined condition comprises “the number of historical timeouts reaching a first set threshold”.   
However, Yip teaches, “a number of historical timeouts” [FIG. 6; ¶0035, the timeout counts], and performing action(s) when the historical parameter meeting the first predefined condition comprises “the number of historical timeouts reaching a first set threshold” [FIG. 6; ¶0008 and 0035, at step 618, determining that the behavior of the process is abnormal and the process is killed when the process/timeout counts (i.e., the number of historical timeouts) reaches a maximum timeout count (i.e., first set threshold)].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran by including the feature, the historical parameter comprises “a number of historical timeouts”, and performing action(s) when the historical parameter meeting the first predefined condition comprises “the number of historical timeouts reaching a first set threshold”, as taught by Yip because it would provide the system of Shikari in view of Govindarajeswaran [¶0007 of Yip].

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.    

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963) and further in view of Yip et al (US Publication No. 2003/0226056) and further in view of Cheng et al (US Publication No. 2014/0089259).

Regarding claim 3, although Shikari teaches, “broadcast receiver” and “process the broadcast messages”, as set forth above, Shikari in view of Govindarajeswaran does not explicitly teach (see, emphasis), when time that a unit consumes to process a message is greater than a set fixed time threshold value, the number of historical timeouts increases.  
	However, Yip teaches, when time that a unit consumes to process a message is greater than a set fixed time threshold value, the number of historical timeouts increases [FIG. 6; ¶0035, if a timer expires when the process performed by an application has not registered, the timeout counts is incremented].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran by including the feature, “when time that a unit consumes to process a message is greater than a set fixed time threshold value, the number of historical timeouts increases”, as taught by Yip because it would provide the system of Shikari in view of [¶0007 of Yip].
	Although Shikari in view of Govindarajeswaran and Yip teaches, “the number of historical timeouts increases” as set forth above, Shikari in view of Govindarajeswaran and Yip does not explicitly teach (see, emphasis), the number of historical timeouts increases “by one”.
	However, Cheng teaches, the number of historical timeouts increases “by one” [¶0072 and 0079, the number of timeouts (of a data node) increases by one].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran and Yip by including the feature, the number of historical timeouts increases “by one”, as taught by Cheng because it would provide the system of Shikari in view of Govindarajeswaran and Yip with enhanced capability of allowing the system to update the timeout state when a response of the data node is not received within a waiting time period [¶0108 of Cheng].

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.   

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963) and further in view of Yip et al (US Publication No. 2003/0226056) and further in view of Popescu et al (US Publication No. 2006/0034394).

Regarding claim 4, although Shikari teaches, “the historical parameter”, “the determining whether the historical parameter meets the first predefined condition” and “the generating the second broadcast receiver queue, when the historical parameter of the first target broadcast “a second dynamic time value, which is used to determine whether the message is time-out processed”, performing action(s) when the historical parameter meeting the first predefined condition comprises “the second dynamic time value is greater than a second set threshold value for the first time”, and “the second set threshold value is a fixed value”. 
However, Yip teaches, “a second dynamic time value” which is used to determine whether the message is time-out processed [FIG. 6; ¶0008 and 0035, the timeout counts (i.e., second time value), which is a variable/dynamic and used to determine whether the task is time-out processed], and performing action(s) when the historical parameter meeting the first predefined condition comprises “the second dynamic time value reaches a second set threshold value for the first time” [FIG. 6; ¶0008 and 0035, at step 618, determining that the behavior of the process is abnormal and the process is killed when the process/timeout counts (i.e., second dynamic time value) reaches a maximum timeout count (i.e., second set threshold)], and the second set threshold value is a fixed value [FIG. 6; ¶0008 and 0035, the maximum timeout count (i.e., second set threshold) is fixed].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran by including the feature, “a second time value, which is used to determine whether the message is time-out processed”, performing action(s) when the historical parameter meeting the first predefined condition comprises “the second time value reaches a second set threshold value for the first time”, and the second set threshold value is a fixed value, as taught by Yip because it would provide the system of Shikari in view of Govindarajeswaran with enhanced capability of allowing the system to monitor the health of processes and kill the process when the process is unhealthy [¶0007 of Yip].  
determined based on the number of the historical timeouts, a time increasing amplitude, and an initially set value, the dynamic time value is greater than a second set threshold value, and the initially set value is smaller than the second set threshold value.  
	However, Popescu teaches, dynamic” time value is determined based on the number of the historical timeouts, a time increasing amplitude, and an initially set value [FIG. 9; ¶0178-0194, timeout variable Tout (i.e., dynamic time value) is determined based on the number of timeouts (the number of running steps 906-916), a Tout increase step (step 916) and an initial value T1 (see, step 904)], when the dynamic time value “is greater than” a second set threshold value for the first time [FIG. 9; ¶0178-0194, when the timeout variable Tout (i.e., dynamic time value) is greater than Tmax (i.e., second set threshold value) (Tout >=Tmax) (step 914; Yes)], and the initially set value is smaller than the second set threshold value [FIG. 9; ¶0178-0194, the initial value T1 is smaller than Tmax (i.e., second set threshold value)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran and Yip by including the feature, “dynamic” time value is determined based on the number of the historical timeouts, a time increasing amplitude, and an initially set value, the dynamic time value is greater than a second set threshold value, and the initially set value is smaller than the second set threshold value, as taught by Popescu because it would provide the system of Shikari in view of Govindarajeswaran and Yip with enhanced capability of allowing the system to perform an adaptive algorithm while meeting corresponding timing requirement [¶0178-0189 of Popescu].  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.   

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963) and further in view of Yip et al (US Publication No. 2003/0226056) and further in view of Takizawa et al (US Patent No. 5,652,833).

Regarding claim 5, although Shikari teaches, “target broadcast receiver”, “generating a second broadcast receiver queue and moving the first target broadcast receiver when the historical parameter of the first target broadcast receiver further meets a second predefined condition” and “broadcast messages”, as set forth above in claim 1, and Shikari in view of Govindarajeswaran and Yip teaches, wherein the historical parameter comprises a number of historical timeouts for processing broadcast messages (as set forth above in claim 2) and historical time consumed to process the broadcast messages (as set forth above in claim 3), Shikari in view of Govindarajeswaran and Yip does not explicitly teach (see, emphasis), setting a first unit to be a second unit, which is a particular unit, when the historical parameter of the first unit further meets a second predefined condition; prohibiting from distributing task(s) to the second unit. 
However, Takizawa teaches, setting a first unit to be a second unit, which is a particular unit, when the historical parameter of the first unit further meets a second predefined condition [FIG. 9; column 6, line 62 to column 7, line 8, replacing/setting current processor group 10 (i.e., first unit) with standby processor group (i.e., second unit), which is not a group currently performing processes when the number of failed processors (i.e., historical parameter of the first unit) is equal to or more than the number of faulty processors preset value];
prohibiting from distributing task(s) to the second unit [FIG. 9; column 6, line 62 to column 7, line 18, replacing current processor group 10 with standby processor group (i.e., second unit), which is not a group currently performing processes; note that the replacing of current processor group 10 with standby processor group results in prohibiting tasks from being processed by the current processor group to be switched to the standby processor group].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran and Yip by including the feature, setting a first unit to be a second unit, which is a particular unit, when the historical parameter of the first unit further meets a second predefined condition; prohibiting from distributing task(s) to the second unit, as taught by Takizawa because it would provide the system of Shikari in view of Govindarajeswaran and Yip with enhanced capability of allowing the system to efficiently maintaining the processing performance of each processor and executing the job processing with the sufficient processing performance [column 3, lines 320 of Takizawa]. 
Examiner notes that since the limitations, “wherein the historical parameter comprises ... a sum of duration of historical timeouts for processing the broadcast messages, or a dynamic time threshold value for determining whether the broadcast messages is time-out processed; and the dynamic time threshold value is determined according to the number of historical timeouts, a time-increasing amplitude, and an initially set value” are “optional” features, which are not necessarily required by the claim, the aforementioned limitations are excluded from being consideration. 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.  

Claims 6, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963) and further in view of Yip et al (US Publication No. 2003/0226056) and further in view of Anderson et al (US Publication No. 2015/0169363).

Regarding claim 6, although Shikari teaches, “the historical parameter”, “broadcast receivers to process broadcast messages” as set forth above in claim 1, Shikari in view of Govindarajeswaran does not explicitly teach (see, emphasis), the historical parameter comprises “a number of historical timeouts”. 
However, Yip teaches, “a number of historical timeouts” [FIG. 6; ¶0035, the timeout counts].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran by including the feature, the historical parameter comprises “a number of historical timeouts”, as taught by Yip because it would provide the system of Shikari in view of Govindarajeswaran with enhanced capability of allowing the system to monitor the health of processes and kill the process when the process is unhealthy [¶0007 of Yip].
	Further, Shikari in view of Govindarajeswaran and Yip does not explicitly teach (see, emphasis), 
acquiring a sum of duration of historical times for a unit; and
adjusting a sequence of units, which have a same number of historical
timeouts, based on the sum of duration of historical times thereof.
However, Anderson teaches, 
acquiring a sum of duration of historical times for a unit to process tasks [¶0069, retrieving/acquiring historical operating time data for the selected processor cores (i.e., unit(s))]; and
adjusting a sequence of units [¶0069 and 0102, calculating/modifying/adjusting priorities of each of processors], which have a same number of historical
timeouts [¶0069 and 0102, note that no timeout is considered for any of the processors (i.e., the number of historical timeouts is “zero” for all the processors)], based on the sum of duration of historical times thereof [¶0069 and 0102, based on the historical operating time of each of the processors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran and Yip by including the feature, acquiring a sum of duration of historical times for a unit; and adjusting a sequence of units, which have a same number of historical timeouts, based on the sum of duration of historical times thereof, as taught by Anderson because it would provide the system of Shikari in view of Govindarajeswaran and Yip with enhanced capability of allowing the system to increase operating life of the processor cores [¶0036 of Anderson].

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 12, Shikari teaches, “the instructions are further executed”, Shikari in view of Govindarajeswaran, Yip and Anderson further teaches, “sequence the broadcast receivers that from the smallest to the greatest [¶0069 and 0102, adjusting priorities of each of processors based on historical operating times from the smallest to the greatest; note that the processors with the least wear (smallest operating time) is prioritized to run more process as they are less likely to fail (see, ¶0036), which requires sequencing from the smallest to the greatest], such that the unit, which has a smaller sum of duration of times, process a next task first [¶0036, 0069 and 0102, the processors with the least wear (smaller operating time) (i.e., smaller sum of duration of times) is prioritized to run more process].  

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.  

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikari et al (US Publication No. 2013/0290513) in view of Govindarajeswaran et al (US Publication No. 2015/0100963) and further in view of Yip et al (US Publication No. 2003/0226056) and further in view of Takizawa et al (US Patent No. 5,652,833) and further in view of Wu et al (US Publication No. 2010/0005456).

Regarding claim 7, although Shikari teaches, when more than one first target broadcast receivers being available [FIGS. 1-2 and 4; ¶0026-0027, 0031-0035 and 0037-0038, when more than one sessions allocated for a server are available], and receiving a target broadcast message [FIGS. 1-2 and 4; ¶0026-0027, 0031-0035 and 0037-0038, (more than one sessions) receiving broadcast messages from the same message queues (the messages are broadcasted/received to/by each session) (see, ¶0026), each session is considered as a “broadcast receiver”], generating a second broadcast receiver queue and moving the first target broadcast receiver to the second broadcast receiver queue, as set forth above in claim 1, Shikari in view of Govindarajeswaran does not explicitly teach (see, emphasis), detecting whether each of the first units completes processing tasks within a third set threshold value; 
when a present first target unit is detected as not completing processing the task within the third set threshold value, distributing the task to a next first target unit, and labeling the next target unit as the present first target unit.  
However, Takizawa teaches,
when more than one first target units being available, and receiving messages/tasks [FIG. 1; column 5; lines 8-14, more than one processors 11 being available and receiving messages which is used by monitor processor to examine whether the message is not received from each processor for a predetermined period of time], detecting whether each of the first target units completes processing tasks within a third set threshold value [FIGS. 1 and 9; column 6, line 62 to column 7, line 8; column 6, line 62 to column 7, line 8, examining/detecting whether the message is not received from the processor (i.e., whether each of the first target units completes processing tasks) for a predetermined period of time (i.e., third set threshold value)]; 
when a present first target unit is detected as not completing processing the task within the third set threshold value [FIGS. 1 and 9; column 6, line 62 to column 7, line 8; column 6, line 62 to column 7, line 8, when one processor (i.e., present first target unit) in the current processor group 10 is determined as not receiving the message from the processor for the predetermined period of time], distributing the task to a next first target unit [FIG. 9; column 6, line 62 to column 7, line 8, replacing the processor in the current processor group 10 (i.e., first unit) with one processor (i.e., next first target unit) in a standby processor group; note that the replacing of current processor group 10 with standby processor group results in distributing tasks to the processor in the standby processor group], and labeling the next target unit as the present first target unit [FIG. 9; column 6, line 62 to column 7, line 8, replacing the processor in the current processor group 10 with one processor (i.e., next first target unit) in a standby processor group; note that the replacing of current processor group 10 with standby processor group results in that the standby processor group becomes a new current processor group, thus resulting in labeling the processor (i.e., next target unit) in the standby processor group as the processor (i.e., present first target unit) in the current processor group].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Shikari in view of Govindarajeswaran and Yip by including the feature, detecting whether each of the first units completes processing tasks within a third set threshold value; when a present first target unit is detected as not completing processing the task within the third set threshold value, distributing the task to a next first target unit, and labeling the next target unit as the present first target unit, as taught by Takizawa because it would provide the system of Shikari in view of Govindarajeswaran and Yip with enhanced capability of allowing the system to efficiently maintaining the processing performance of each processor and executing the job processing with the sufficient processing performance [column 3, lines 320 of Takizawa].
Although Shikari in view of Govindarajeswaran, Yip and Takizawa teaches, detecting whether each of the first target units completes processing tasks within a third set threshold value, Shikari in view of Govindarajeswaran, Yip and Takizawa does not explicitly teach (see, emphasis), detecting “in sequence” whether each of units is of a particular state.
However, Wu teaches, detecting “in sequence” each of units is of a particular state [¶0122, sequentially judging/ detecting whether functional units for executing ith instruction have conflicts state with those for executing jth instruction have conflicts state].  
[¶0009 of Wu].

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 20, Shikari teaches, “the processor” as set forth above in claim 14. Thus, claim 20 is rejected at least based on a similar rational applied to claim 7.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Mathews et al (US Publication No. 2004/0044846) [¶0036]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469